Citation Nr: 9900227	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  94-19 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama



THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from March 1944 to January 
1946.  Historically, in a March 1992 decision, the Board of 
Veterans Appeals (Board) denied service connection for 
bilateral defective hearing and granted service connection 
for left tympanic membrane scarring.  This is the last final 
denial of this issue.  This matter came before the Board on 
appeal from September 1992 and March 1993 rating decisions by 
the Montgomery, Alabama, Regional Office (RO), which denied 
reopening of the claim for entitlement to service connection 
for bilateral defective hearing and denied service connection 
for coronary artery disease and hypertension.  Subsequently, 
in a November 1996 decision, the Board denied service 
connection for coronary artery disease and hypertension; 
determined that new and material evidence had been submitted 
to reopen the claim of entitlement to service connection for 
bilateral defective hearing; and remanded the issue of 
service connection for bilateral defective hearing on a de 
novo basis to the RO for additional evidentiary development.  

With regards to other procedural matters, in the introductory 
section of the Boards November 1996 decision/remand, it was 
pointed out that appellant and his representative, in June 
1994 written statements, expressed disagreement with a June 
1994 rating decision, which denied service connection for 
residuals of a right knee shell fragment wound; that since 
the RO had not issued a Statement of the Case or Supplemental 
Statement of the Case which actually addressed that issue and 
provided notice of the legal criteria and reasons and bases 
for decision, the Board did not presently have jurisdiction 
over that issue, citing 38 C.F.R. §§ 19.26, 20.200, 20.202, 
20.302(c); and that since the issue of service connection for 
residuals of a right knee shell fragment wound had not been 
properly developed, it was being referred to the RO for 
issuance of a formal and complete Statement of the Case.  In 
April 1998, the RO issued a Statement of the Case on that 
issue, with a letter informing him of his appellate rights, 
including the requirement that an appeal be received by the 
RO within 60 days from date of letter or within a one-year 
period from the adverse rating decision notification.  
However, the record before the Board does not contain a 
Substantive Appeal with respect to the issue of service 
connection for residuals of a right knee shell fragment 
wound.  Thus, the Board does not presently have jurisdiction 
over that issue.  See 38 C.F.R. §§ 19.26, 20.200, 20.202, 
20.302 (1998).  Accordingly, the Board will render a decision 
herein on the appellate issue of service connection for 
bilateral defective hearing.  


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends, in essence, that his bilateral 
defective hearing is related to service.  It is argued that 
the service medical records are incomplete; and that he was 
exposed to in-service acoustic trauma from gunfire and 
explosions, as evidenced by a perforated eardrum for which 
service connection has been established.  It is argued that 
he was a combat veteran, and that consequently, certain 
statutory and regulatory provisions are applicable, including 
38 C.F.R. §§ 3.303 and 3.304, pertaining to evidentiary 
principles for proving service connection.  Additionally, it 
is requested that the benefit-of-the-doubt doctrine be 
applied.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellants 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the evidence is in 
equipoise and warrants allowance of service connection for 
bilateral defective hearing.  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellate issue, to the extent legally 
required, has been obtained by the RO.  

2.  It is more likely than not that appellants bilateral 
defective hearing is related to in-service noise exposure.  


CONCLUSION OF LAW

With resolution of reasonable doubt, appellants bilateral 
defective hearing was incurred during wartime service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellants claim of entitlement to service connection 
for bilateral defective hearing is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a), and the evidence is 
adequate, in light of the Boards favorable determination of 
this issue.  

In deciding this service connection issue, the Board will 
consider applicable statutory and regulatory provisions, 
including the following:  Service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by wartime service.  38 U.S.C.A. § 1110.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word Chronic.  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Appellants service records document that while assigned as a 
motor machinists mate on landing ship tank (LST) vessels, he 
participated in the initial assaults on certain islands in 
the Philippines and Borneo in 1945.  Based primarily on these 
service records, the Board will assume that appellant may 
have been exposed to combat.  See in particular, service 
record excerpts received in March 1987 and April and November 
1993 written statements from Naval Records officials, 
confirming a battle star earned by a certain LST vessel 
while appellant was assigned to it in 1945.  Therefore, the 
Board will consider the additional following statutory and 
regulatory provisions:  In pertinent part, satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385 
(1994), which provides:

Service connection for impaired hearing 
shall not be established when hearing 
status meets pure tone and speech 
recognition criteria.  Hearing status 
shall not be considered service-connected 
when the thresholds for the frequencies 
of 500, 1,000, 2,000, 3,000, and 
4,000 Hertz are all less than 40 
decibels; the thresholds for at least 
three of these frequencies are 25 
decibels or less; and speech recognition 
scores using the Maryland CNC Test are 
94 percent or better.  

The provisions of 38 C.F.R. § 3.385 were amended, effective 
December 27, 1994, to wit:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

The amended 38 C.F.R. § 3.385 (1995) merely restates the 
criteria of the prior regulation, and does not constitute a 
substantive regulatory change.

A service record (a January 1946 Report of Separation from 
Naval Service form) listed appellants pre-service occupation 
as a textile mill loom repairman.  

The negative evidence includes the available service medical 
records and an examination for service separation, which did 
not reveal any evidence of defective hearing.  Interestingly, 
appellants initial application for VA disability benefits 
dated in September 1946 makes no mention of a hearing 
disability, nor does a September 1946 private medical 
statement.  Additionally, the evidentiary record does not 
contain any actual post-service clinical records documenting 
defective hearing until decades after service.  

In a June 1987 affidavit from Jane Oleen Patterson, R.N. and 
written statements received in March 1993 from Jerry Lesley 
and Alma Lee Hay Cottongein, it was alleged that in 1946, 
shortly after service, appellant had (1) been treated for 
defective hearing at Drummond Fraser or Drunon Frazer 
Hospital in Sylacauga, Alabama, and (2) attended the Deaf 
School at Talladega, Alabama.  However, these records are 
not currently associated with the claims folders and the ROs 
attempts to obtain them and any additional relevant clinical 
records, pursuant to the Boards November 1996 remand 
directives, have proved futile.  Such records, if in fact 
existent, might have proved significantly probative in 
determining whether appellant had defective hearing shortly 
after service.

In March 1987 written statements from James G. Wright, Jr., 
M.D. and M. L. Naramore, Jr., M.D., it was reported that 
appellant had been initially treated in 1968; that he had 
defective hearing; that appellant had alleged a history of 
in-service exposure to gunfire and explosions with hearing 
loss; and that there was no reason to doubt that provided 
history.  Significantly, Drs. Wright and Naramore opined that 
appellants hearing loss had an in-service onset resulting 
from acoustic trauma; and that it had progressively worsened.  
However, the basis for their opinions is unclear (i.e., 
whether the opinions are based on actual clinical records, 
history provided by appellant, information from other 
sources, etc.).  

Numerous affidavits and lay statements from appellants 
fellow servicemen, high school classmates, and other persons 
alleged a similar history of in-service hearing loss.  
Additionally, in an August 1989 affidavit, John Pitchford, 
Jr., M.D., stated that his deceased father, John Pitchford, 
Sr., M.D., had treated appellant for hearing loss in 1946, 
shortly after service.  However, it is unclear whether he 
based that statement on actual clinical records (such as 
those his father might have transferred into his possession) 
or on history provided by appellant, information from other 
sources, etc.  

In January 1995 written statements, Joseph A. Connor, Jr., 
M.D., referred to scarring of appellants tympanic membranes, 
and stated that he and Dr. Naramore (and another physician) 
were in agreement that the defective hearing was related to 
in-service acoustic trauma.  Dr. Connors January 1995 
medical opinion, that appellants defective hearing was 
related to in-service acoustic trauma, corroborated the 
similar medical opinions by Drs. Naramore and Wright.  

Although written statements of record from private physicians 
have opined that appellants bilateral defective hearing is 
related to in-service acoustic trauma, the ROs attempts to 
obtain any actual clinical records documenting defective 
hearing proximate to service, pursuant to the Boards 
November 1996 remand directives, have proved futile.  Thus, 
in the absence of actual clinical records documenting 
defective hearing proximate to service, the probative value 
of such private medical opinions is questionable.  
Appellants contentions and testimony at hearings in July 
1987, January 1988, and December 1989 have also been 
considered.

However, significant pieces of positive evidence as to 
appellants defective hearing etiology now include medical 
opinions rendered on recent June 1998 VA audiologic 
examinations.  In a June 1998 VA audiologic examination 
report, the audiologist stated that appellants extensive 
medical records had been reviewed; that appellant had 
presented extensive evidence of treatment for hearing loss of 
more than 50 years; that there was no accurate measure of 
appellants in-service hearing acuity because audiological 
testing during service, such as on whispered voice test, was 
not specific enough to accurately measure hearing acuity or 
determine high frequency hearing loss involving acoustic 
trauma; that appellant reported decades of post-service noise 
exposure as a textile mill employee, including without ear 
protection; that such textile mill noise exposure can 
contribute to ones loss of hearing acuity; and that although 
conjectural, there was a good possibility (emphasis added) 
that his extensive military noise exposure caused his hearing 
loss.  The audiologist added that her opinion was based also 
upon appellants extensive evidence as far back as 1946 of 
reported hearing difficulties for which he sought treatment; 
that service connection had been granted for a perforated ear 
drum; and that it is a known fact that loud acoustic trauma 
may cause such a perforation.  In another June 1998 VA 
audiologic examination report, the examiner stated that 
appellants medical records had been reviewed; that appellant 
reported much in-service exposure to heavy artillery and 
mortar fire; and that severe bilateral sensorineural hearing 
loss was currently diagnosed and was consistent with his 
history of artillery and mortar fire noise exposure.  

Based on the recent evidentiary record, the Board considers 
appellants allegation, regarding in-service noise exposure, 
to be credible.  As the United States Court of Veterans 
Appeals has stated in Smith v. Derwinski, 1 Vet. App. 235, 
237 (1991), [d]etermination of credibility is a function 
for the BVA.  The positive evidence includes appellants 
credible allegation regarding in-service noise exposure, the 
clinical documentation, after service, of bilateral high 
frequency sensorineural defective hearing to the extent that 
it is considered a disability for VA purposes, and the recent 
June 1998 VA audiologic opinions indicating the likelihood 
that appellants bilateral defective hearing is related to 
service, versus post-service, acoustic trauma.  It is 
uncontroverted that hearing loss may be caused by significant 
noise exposure.  See Hensley v. Brown, 5 Vet. App. 155, 159-
160 (1993).  Accordingly, service connection is granted for 
bilateral defective hearing.  38 U.S.C.A. §§ 1110, 1154(b), 
5107(b); 38 C.F.R. §§ 3.303, 3.304(d).


ORDER

Service connection for bilateral defective hearing is 
granted.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
